Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 12/1/21 is acknowledged.  The traversal is on the ground(s) that searching the subject matter of Groups I, II, and III does not place a serious burden on the Examiner.  This is not found persuasive because searching Groups I, II, and III require employing different search strategies and search queries.  For example, searching Group II requires search queries and strategies regarding a) low speed spools comprising low pressure compressors, and low pressure turbines; b) high speed spools comprising high pressure compressors and high pressure turbines; and c) second electric motors which are configured to augment power of the high speed spool; and these search queries/strategies are not required in the search of Group I.  Further, searching Group III requires search queries and strategies for systems wherein an electric motor is configured to augment rotational power of a gas turbine engine in ways outside of augmenting rotational power to the shaft connecting the compressor to the turbine, .
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/21.

Claim Objections
Claim 5 is objected to because “the use” in line 2 should be --a use--.  
Claim 6 is objected to because “another reference acceleration schedule” in line 2 should be --the another reference acceleration schedule--.
Claim 7 is objected to because “the use” in line 2 should be --a use--.
Claim 8 is objected to because “another reference bleed schedule” in line 2 should be --the another reference bleed schedule--.
Claim 9 is objected to because of the following informalities:
“the use” in line 2 should be --a use--;
“another reference bleed schedule” in line 4 should be --the another reference bleed schedule--;
“another reference bleed schedule” in lines 5-6 should be --the another reference bleed schedule--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hon et al. (U.S. 2018/0370646).
Re claim 1:
Hon discloses a hybrid engine (50, hybrid-electric propulsion system - Para 49 (a type of engine as shown in Figs. 1-4)) comprising: 
a gas turbine engine (102A, turbomachine - Para 73 (a type of gas turbine as shown in Fig. 4 and as described in Para 73)) comprising at least one compressor section (112, high pressure compressor - Para 73) and at least one turbine section (116, high pressure turbine) operably coupled to a shaft (122, high pressure shaft)(see Fig. 4 and Para 73 (elements 112 and 116 shown/described operably coupled by element 122)); 
an electric motor (56A, electric machine - Para 74 (a type of electric motor as described in 74)) configured to augment rotational power of the shaft (122) of the gas turbine engine (102A)(see Fig. 4 and Para 74); and 
a controller (72, controller - Para 50) operable to: 
monitor for a transient operation request of the hybrid engine (Para 80 - “… the logic depicted in the flow diagram 300 includes determining whether or not an operational parameter of the turbomachine is within a predetermined operability range at 304. In certain exemplary aspects, the operability parameter may be… an acceleration demand of the turbomachine…” (element 72 is operable to perform flow diagram 300 per Para 52)); 
provide the transient operation request to one or more management systems (72, controller - Para 50; 55, electric energy storage unit - Para 50; 300, flow diagram - Para 81 (person having ordinary skill in the art would recognize elements 72, 55, and 300 collectively as a type of management system as shown in Fig. 4 and as described in Para 78 (and in more detail in Paras 79-85)); 150, controller - Para 62 (a type of management system as described in Para 62)) of the hybrid engine (50) to determine whether one or more faults are detected by the one or more management systems (72/55/300, 150)(see Fig. 5, Para 79 - 80, and Para 84 (Para 79 describes determination of energy storage unit being in a fault condition by element 300 - “… determining a charge level, or state of charge, is below a predetermined threshold (e.g., a maximum threshold) …determining whether or not the electric energy storage unit is in the charge acceptance mode at 302 may include determining whether or not the electric energy storage unit is in a fault condition . For example, determining whether or not the electric energy storage unit is in a fault condition may include monitoring a health of the electric energy storage unit, such as determining whether or not a temperature of the electric energy storage unit is within a specified range…”; Para 80 describes determination of a type of fault condition by element 300 - “…a power level of the turbomachine is above a minimum threshold (e.g., above idle )…”;  Para 80 describes “an acceleration demand of the turbomachine” being 
modify one or more stall margin adjustment parameters (see Fig. 5 - at output of element 304 (output of element 304, whether yes or no, is a type of stall margin adjustment parameter as this determines whether block 306 or 308 is performed which is done to prevent stalling per Para 80 - “…these operational parameter values being within the respective predetermined operability ranges may indicate that power may be extracted with … a relatively low risk of stalling the turbomachine ….”); Para 80 - “…an acceleration demand of the turbomachine is below a predetermined threshold, …and/or a bleed air demand is below a certain threshold (e.g., the engine is operating below a certain power level where a substantial amount of bleed air is being drawn from the turbomachine by, e.g., the aircraft )…”)(acceleration demand and bleed air demands are types of stall margin adjustment parameters)) of the gas turbine engine (102A) based on detecting the one or more faults by the one or more management systems (72/55/300, 150)(see Fig. 5 - block 302 performs the detection of one or more faults per Para 79; block 304 is shown receiving output of block 302; and thereby output of block 304 (which is a type of stall margin adjustment parameter as described above) is modified (see Fig. 5 - output of block 304 can be “YES” or “NO”) based on detection of one or more faults of block 302); and 
adjust operation of the hybrid engine (50) based on the one or more stall margin adjustment parameters (Paras 81 and 82 - “…the logic depicted in the 
Re claim 2:
Hon discloses the hybrid engine of claim 1 (as described above), wherein the one or more management systems (72/55/300, 150) comprise a thermal management system (see Fig. 5 and Para 79 - “…determining whether or not the electric energy storage unit is in the charge acceptance mode at 302 may include … determining whether or not a temperature of the electric energy storage unit is within a specified range…the logic may determine the electric energy storage unit is in the charge acceptance mode at 302 in response to … determining the electric energy storage unit is not in a fault condition (e.g., that the temperature of the electric energy storage units within the specified range)…”; Paras 81-82 - “…logic depicted in the flow diagram 300 may operate the hybrid electric propulsion system in an electric standby mode at 306 in response to determining that the electric energy storage unit is not operating in a charge acceptance mode at 302…in response to determining the electric energy storage unit is in the charge acceptance mode at 302 …the logic may operate the hybrid electric or other power sources for the electric motor (56A)(see Fig. 4 - element 55 shown feeding, and thereby for, element 56A)(Para 79 - … determining whether or not a temperature of the electric energy storage unit is within a specified range…”), and the one or more faults comprise a thermal fault based on a temperature associated with the battery system (Para 79 - “…determining whether or not the electric energy storage unit is in a fault condition may include monitoring a health of the electric energy storage unit, such as determining whether or not a temperature of the electric energy storage unit is within a specified range…”), power electronics, and/or other power sources exceeding or approaching a temperature threshold (Para 79 - “…temperature of the electric energy storage unit is within a specified range…”).
Re claim 3:
Hon discloses the hybrid engine of claim 2 (as described above), wherein the one or more management systems (72/55/300, 150) comprise a battery management system (see Fig. 5, Para 79 - “…Determining whether not the electric energy storage unit is in the charge acceptance mode at 302 may include, in certain exemplary aspects, determining a charge level, or state of charge, is below a predetermined threshold (e.g., a maximum threshold)… the logic may determine the electric energy storage unit is in the charge acceptance mode at 302 in response to determining the state of charge is below a predetermined threshold…”; and Paras 81-82 - “…the logic or current sourcing capability of the battery system (55)(Para 79 - “…determining a charge level, or state of charge, is below a predetermined threshold (e.g., a maximum threshold )…” (charge level/state of charge is a type of current sourcing capability)) or other alternative power source for the electric motor (56A), and the one or more faults comprise a battery fault based on the voltage or current sourcing capability of the battery system being below or approaching a power threshold (Para 79 - “…determining a charge level, or state of charge, is below a predetermined threshold (e.g., a maximum threshold )…”).
Re claim 4:
Hon discloses the hybrid engine of claim 3 (as described above), wherein the one or more management systems (72/55/300, 150) comprise an electrical augmentation management system (see Fig. 5 and Para 80 - “…the logic depicted in the flow diagram 300 includes determining whether or not an operational parameter of the turbomachine is within a predetermined operability range at 304…the logic may determine the turbomachine is within the predetermined operability range at 304 in response to determining…a power level of the turbomachine is above a minimum threshold (e.g., above idle)…; and Paras 80-81 - “…the logic depicted in the flow a minimum threshold (e.g., above idle)…”).
Re claim 7:
Hon discloses the hybrid engine of claim 1 (as described above), wherein the one or more stall margin adjustment parameters (see Fig. 5 - at output of element 304; Para 80 - “…an acceleration demand …and/or a bleed air demand …”)(output of element 304, acceleration demand, and bleed air demands are types of stall margin adjustment parameters as described above)) comprise an adjustment to an engine bleed schedule or the use of another reference bleed schedule of the gas turbine engine (102A)(Para 80 - “…a bleed air demand is below a certain threshold (e.g., the engine is operating below a certain power level where a substantial amount of bleed air is being drawn from the turbomachine by, e.g., the aircraft)…”(Para 80 describes 
Re claim 8:
Hon discloses wherein the adjustment to the engine bleed schedule or the use of another reference bleed schedule (Para 80) is established based on an indication of a reduced performance capability from the one or more management systems (72/55/300, 150)(Para 80 - “…a bleed air demand is below a certain threshold (e.g., the engine is operating below a certain power level where a substantial amount of bleed air is being drawn from the turbomachine by, e.g., the aircraft)…”(Para 80 describes substantial amount of bleed air being drawn by turbomachine when engine is operating below certain power level, which is an indication of reduced performance capability)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hon (U.S. 2018/0370646), as applied to claim 1 and 7 above, in view of Morris et al. (U.S. 2005/0103931).
Re claims 5 and 6:
Hon Discloses the hybrid engine system of claim 1, as described above.
Hon fails to disclose wherein the one or more stall margin adjustment parameters comprise an adjustment to an acceleration schedule or the use of another reference acceleration schedule of the gas turbine engine (claim 5); nor wherein the adjustment to the acceleration schedule or the use of another reference acceleration schedule is modulated based on an indication of a reduced performance capability from the one or more management systems.
Morris teaches a hybrid engine (Fig. 3 (see Title; Para 18 - “a hybrid engine…”)) wherein one or more stall margin adjustment parameters (see Fig. 1 and Para 5 - or the use of another reference acceleration schedule (14, transient operating line - Para 5 (a type of reference acceleration schedule as described in Para 5)) of a gas turbine engine (Para 5 - “Gas turbine engine”); and wherein the adjustment to the acceleration schedule or the use of another reference acceleration schedule is modulated based on an indication of a reduced performance capability from one or more management systems (see Fig. 1 and Para 5 - “…During engine acceleration, the compressor deviates from the steady state operating line 10 and moves along a transient operating line 14…” (selection of 10/14 is a type of stall margin adjustment parameter as shown in Fig. 1 and as described in Para 5; and for the compressor to deviate from steady state operating line 10 to move along transient operating line 14 requires a type of management system to perform this deviation; and as the deviation from 12 to 14 occurs “during acceleration” a movement from 14 to 12 must occur outside of acceleration, and this is a type of modulation based on an indication of reduced performance capability)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the hybrid engine of Hon after the Hybrid engine of Morris (to thereby include the use and modulation of the another reference acceleration schedule of Morris in the system of Hon) for the advantage of being able to increase the pressure ratio of the compressor during acceleration while providing margin for engine transient operation (Morris; see Fig. 1 - 
Re claim 9:
Hon discloses the hybrid engine of claim 7, as described above.
Hon fails to disclose wherein the one or more stall margin adjustment parameters comprise an adjustment to an acceleration schedule or the use of another reference acceleration schedule of the gas turbine engine.
Morris teaches a hybrid engine (Fig. 3 (see Title; Para 18 - “a hybrid engine…”)) wherein one or more stall margin adjustment parameters (see Fig. 1 and Para 5 - “…During engine acceleration, the compressor deviates from the steady state operating line 10 and moves along a transient operating line 14…” (selection of 10/14 is a type of stall margin adjustment parameter as shown in Fig. 1 and as described in Para 5)) comprise an adjustment to an acceleration schedule or the use of another reference acceleration schedule (14, transient operating line - Para 5 (a type of reference acceleration schedule as described in Para 5)) of a gas turbine engine (Para 5 - “Gas turbine engine”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the hybrid engine of Hon after the Hybrid engine of Morris (to thereby include the use of the another reference acceleration schedule of Morris in one or more stall margin adjustment parameters of Hon) for the advantage of being able to increase the pressure ratio of the compressor 
Hon/Morris teaches the adjustment to the engine bleed schedule or the use of another reference bleed schedule and the adjustment to the acceleration schedule or the use of another reference bleed schedule (Hon; Para 80 - “…a bleed air demand is below a certain threshold (e.g., the engine is operating below a certain power level where a substantial amount of bleed air is being drawn from the turbomachine by, e.g., the aircraft)…”) are balanced with respect to a reduced power augmentation level provided by the electric motor (Hon; 56A)(Hon; Fig. 5 and Paras 80-81 (Para 80 describes adjustment of bleed schedule being a determining factor of determining operability range is met - “…the logic may determine the turbomachine is within the predetermined operability range at 304 in response to determining…a bleed air demand is below a certain threshold (e.g., the engine is operating below a certain power level where a substantial amount of bleed air is being drawn from the turbomachine by, e.g., the aircraft)…” and operability range being met determines a type of reduced power augmentation level provided by the electric motor at block 306 as described in para 81; and thereby adjustment of engine bleed schedule of Hon is balanced with respect to reduced power augmentation level provided by the electric motor of Hon)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        1/27/22